DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                          EMMITT HARVEY,
                             Appellant,

                                     v.

                        STATE OF FLORIDA,
                             Appellee.

                              No. 4D22-737

                              [June 16, 2022]

   Appeal from order denying rule 3.800 motion in the Circuit Court for
the Nineteenth Judicial Circuit, Martin County; Sherwood Bauer, Judge;
L.T. Case Nos. 432015CF000421, 432015CF000417, 432015CF000419,
and 432015CF000287.

  Emmitt Harvey, Indiantown, pro se.

  No appearance for appellee.

PER CURIAM.

  Affirmed.

GROSS, MAY and ARTAU, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.